Citation Nr: 1416286	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-17 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a breathing disorder, claimed as asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1973 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This matter was developed on a separate track beginning in September 2003, when the Veteran submitted a claim for service connection for a breathing disorder.  The September 2003 claim was developed as a claim to reopen service connection for asthma, which was denied by the RO in San Diego, California, as part of a July 2004 rating decision.  In May 2011, the Board denied reopening service connection for asthma.  

In a March 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) reversed the Board's May 2011 determination that new and material evidence was required to reopen the claim for service connection for a breathing disorder, set aside the Board's decision as to that claim, and remanded the matter to the Board for further proceedings consistent with the Court's decision; therefore, the issue on appeal is service connection for a breathing disorder, including asthma, and not a claim for reopening based on new and material evidence.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

In a November 1973 rating decision, the RO denied service connection for asthma.  In a December 1973 letter, in response to the RO's November 1973 rating decision that denied service connection for asthma, the Veteran requested that  VA "re-check," "reexamine" and "reconsider" the November 1973 rating decision.  In the March 2013 Memorandum Decision, the Court determined that the Veteran's December 1973 letter constituted a notice of disagreement.  The Court observed, and the Board also finds, that VA did not provide a statement of the case on the issue of service connection in response to the Veteran's December 1973 notice of disagreement.

When a veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for a breathing disorder for further procedural action.

The case is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to service connection a breathing disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal must be filed following the issuance of the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


